Case 1:19-cv-02594-RM-SKC Document 118-1 Filed 05/26/20 USDC Colorado Page 1 of 2

MORTGAGE NOTE

VALUE: $1,300,000.00
DUE DATE: July 1, 2020

FOR VALUE RECEIVED, the undersigned promises to pay to Rafael Antonio Velez
Dominguez, and Nataliya Kornitskaya or to their order, or to any other person that in the future
has a right to demand payment of this note (the “Payee”), the principal sum of ONE MILLION
THREE HUNDRED DOLLARS ($1,300,000.00) with interest thereon at the rate of six (6%)
per annum (on a 360/30 day basis) from the date of this note until full payment thereof, payable
in the amounts and on the dates set forth below:

 

 

 

 

 

 

 

 

 

 

 

 

 

Payment Date Payment Principal Interest Loan Balance
Amount

November 1, 2018* | $250,000.00 | $224,000.00 $26,000.00 $1,076,000.00
March 1, 2019* $250,000.00 | $228,480.00 $21,520.00 $847,520.00
July 1, 2019* $250,000.00 | $233,049.60 $16,950.40 $614,470.40
November 1, 2019* | $250,000.00 | $237,710.59 $12,289.41 $376,759.81
March 1, 2020* $250,000.00 | $376,159.81 $7,535.20 $134,295.00
July 1, 2020* $136,980.90 | $134,295.00 $2,685.90 $0.00
*= or the next business day.

 

Payments of principal and interest shall be made at such place as the Payee may from time to
time designate in writing. Notwithstanding anything to the contrary in this note, at any time
during the periods set forth above, and with prior written notice to the Payee, the undersigned
shall have the right to repay the outstanding note (principal and accrued interest) in full. Once the
Payee receives written notice that the undersigned is exercising its right to prepay the note, the
Payee shall provide the undersigned with a new amortization table including the outstanding
amount to be paid.

In the event the undersigned fails to pay any of the installments when due, the principal then
outstanding will commence to accrue interest at a default rate equal to the lesser of (a) the sum of
the standard interest rate plus four (4) percentage points; or (b) the maximum interest rate which
may be collected from the undersigned under applicable law; provided that if the undersigned
pays all principal and interest payable on a given month then the accrual of interest will
terminate, but will recommence if the undersigned fails to pay any future payment when due. In

EAST\153050847,1

 
Case 1:19-cv-02594-RM-SKC Document 118-1 Filed 05/26/20 USDC Colorado Page 2 of 2

addition, a late charge equal to five percent (5%) of the amount then due will be applied to any
payment made ten (10) days after its due date set forth herein (the “ Late Payment”)

This Mortgage Note is secured by a mortgage constituted as appears from Deed Number four (4),
Deed of Constitution of Mortgage, executed on the date hereof before the undersigned Notary,
and the Payee of this Mortgage Note is entitled to the benefit and security of all of the provisions
and conditions set forth in said Deed of Mortgage.

The undersigned hereby submits to the venue selected by the Payee within the Commonwealth of
Puerto Rico in case of legal action brought against the undersigned for the collection of this
Mortgage Note.

The undersigned hereby waives presentment, protest, demand and notice of non-payment.

In the City of San Juan, Puerto Rico, this 29th day of May, 2018.

ie earl
By:

Name: Michael StéShen Young
Title: Chief Executive Manager

  

Affidavit Number: -77-

Acknowledged and subscribed before me by Michael Stephen Young in his capacity of Chief
Executive Manager of Casa Conejo LLC, of legal age, married to Maria Christina Young, a
business man and property owner and resident of San Juan, Puerto Rico, whom | have identified
by his driver’s license number 6970391, In San Juan, Puerto Rico, on this 29h day of May,

2018.

Notary Public

18-B3352516

 

EAST\153050847.1
